Citation Nr: 0727878	
Decision Date: 09/06/07    Archive Date: 09/14/07	

DOCKET NO.  05-14 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disorder, claimed as mild obstructive lung 
disease. 

2.  Entitlement to service connection for a chronic 
gastrointestinal disability, claimed as a fixed hiatal hernia 
with gastroesophageal reflux disease and chronic peptic 
esophagitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to July 
1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

The veteran in this case seeks service connection for chronic 
respiratory and gastrointestinal disabilities.  In pertinent 
part, it is contended that each of those disabilities had its 
origin during the veteran's period of active military 
service.  

A review of service medical records discloses that, on a 
number of occasions in service, the veteran received 
treatment for what was described at that time as an upper 
respiratory infection and/or bronchitis.  Moreover, at the 
time of a service separation examination in June 1996, there 
was noted a two-year history of dyspepsia, for which the 
veteran was prescribed medication.  

Postservice private medical records show treatment for 
bronchitis in February 1997, less than one year following the 
veteran's discharge from service.  Moreover, those same 
records show evidence of gastroesophageal reflux disease in 
November 1999, only three years following the veteran's 
service discharge.  

The Board observes that, in June 2004, the veteran underwent 
a VA gastrointestinal examination, which examination resulted 
in a diagnosis of a fixed hiatal hernia with gastroesophageal 
reflux disease and chronic peptic esophagitis.  While at that 
same time, the veteran underwent a VA respiratory examination 
which yielded findings consistent with mild obstructive lung 
disease, neither that examination nor the aforementioned 
gastrointestinal examination provided an opinion as to the 
relationship, if any, between the veteran's current 
respiratory and gastrointestinal disabilities and his period 
of active military service.  Significantly, in a statement of 
April 2007, one of the veteran's private physicians wrote 
that the veteran suffered from chronic gastroesophageal 
reflux disease which had its origin sometime "before 1999."  

The Board observes that, in McLendon v. Nicholson, 
20 Vet. App. 79, 84-86 (2006), the United States Court of 
Appeals for Veterans Claims (Court) indicated that there were 
four elements which must be considered when determining if a 
medical examination was necessary.  The Court noted that VA 
must provide an examination where there is:  (1) Competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; (3) an indication that the disability or 
persistent or recurrent symptoms may be associated with the 
veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the Secretary to make a decision on the claim.  
The Court further found that VA is required to provide a 
medical examination when the first three elements of 
§ 5103A(d)(2) are satisfied, and the evidence of record 
otherwise lacks a competent medical opinion regarding the 
likelihood of a medical nexus between the inservice event and 
the current disability.  Significantly, the Board is not 
competent to provide that opinion.  See McLendon, 
20 Vet. App. at 85-86.  

As noted above, it is clear that, at present, the veteran 
suffers from not only mild obstructive lung disease, but also 
a fixed hiatal hernia with reflux disease and chronic peptic 
esophagitis.  Similarly clear is that, on various occasions 
in service, the veteran reported and/or received treatment 
for respiratory and gastrointestinal problems.  Under the 
circumstances, the Board is of the opinion that further 
development of the evidence is necessary prior to a final 
adjudication of the veteran's current claims.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 2004, the date of the 
most recent clinical evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.  

2.  The veteran should then be afforded 
additional VA respiratory and 
gastrointestinal examinations in order to 
more accurately determine the exact 
nature and etiology of his current mild 
obstructive lung disease and hiatal 
hernia with reflux disease and chronic 
peptic esophagitis.  To the extent 
possible, such examinations should be 
conducted by physicians who have not 
heretofore seen or examined the veteran.  
The RO is advised that the veteran must 
be given adequate notice of the date and 
place of any requested examinations, and 
a copy of all such notifications must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination or 
examinations without good cause may have 
an adverse effect on his claims.

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the respiratory 
and gastrointestinal examinations, the 
appropriate examiner should specifically 
comment as to whether the veteran 
currently suffers from a chronic 
respiratory and/or gastrointestinal 
disability, and, if so, whether it is at 
least as likely as not (a 50 percent or 
greater probability) that such disability 
had its origin during the veteran's 
period of active military service.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.

3.  The RO should then readjudicate the 
veteran's claims for service connection 
for a chronic respiratory disorder 
(claimed as mild obstructive lung 
disease), and a chronic gastrointestinal 
disability (claimed as a fixed hiatal 
hernia with gastroesophageal reflux 
disease and chronic peptic esophagitis).  
Should the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of a 
Statement of Case (SOC) in April 2005.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

